DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on February 9, 2021:
Claims 1, 3-6 and 8-17 are pending;
The rejections set forth in the previous Office Action have been withdrawn in light of the amendment and the incorporation of previously indicated allowable subject matter into the independent claims.
Allowable Subject Matter
Claims 1, 3-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 (and claims 3-6 and 8-16, all dependent upon claim 1) none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery pack of at least claim 1 comprising the casing, battery, cooling plate and bracket assembly as defines therein and wherein the bracket assembly comprises the at least two longitudinal beams, the at least two transverse beams and a protective beam fixedly connected to longitudinal beam ends of each of the longitudinal beams in the length direction for protecting the cooling plate in the length direction.
Similarly, with respect to claim 17 none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious an electric vehicle comprising a battery pack, the battery pack comprising the casing, battery, cooling plate and bracket assembly as defines therein and wherein the bracket assembly comprises the at least two longitudinal beams, the at least two transverse beams and a protective beam fixedly connected to longitudinal beam ends of each of the longitudinal beams in the length direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725